TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00565-CV



                               Jack Wesley Moncrief, Appellant

                                                v.

                                   Betty Moncrief, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. FM5-05032, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Jack Wesley Moncrief has informed this Court that he no longer wishes

to pursue his appeal and has filed an unopposed motion to dismiss. Appellant’s counsel states that

he has conferred with counsel for appellee Betty Moncrief, who does not oppose this motion. We

grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 11, 2013